Citation Nr: 1446471	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected tinea versicolor (skin disability).

2.  Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected left knee instability.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee tendonitis.

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee tendonitis.

6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated March and April 2010 and from a February 2012 statement of the case by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The claims file includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a June 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.
This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
	
The issues of increased ratings for bilateral knees and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected skin disability did not affect 20 to 40 percent of the entire or exposed body area or require systemic therapy treatment for a total duration of six weeks or more at any point during the period on appeal.

2.  The Veteran did not have pronounced bilateral pes planus at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected tinea versicolor (a skin disability) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2013).

2.  The criteria for a rating in excess of 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 5276 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for service service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Skin

The Veteran is seeking a rating in excess of 10 percent for his service-connected tinea versicolor, a skin disability.  This disability is currently rated under Diagnostic Code 7806, as analogous to dermatitis or eczema.  38 C.F.R. § 4.118.  A 10 percent rating is assigned when the skin disability affects at least 5 percent but less than 20 percent of the entire body or exposed areas, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  A higher 30 percent rating is warranted if the skin disability affects 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Id.  VA regulations also provide this disability may be rated as disfigurement of the head, face, or neck depending upon the predominant disability.

Throughout the period on appeal, the Veteran has consistently sought treatment for his service-connected skin disability.  This disability is alternatively identified as eczema, tinea versicolor, and plantar warts.  However, his condition was consistently described as affecting primarily the hands and feet, with flare ups approximately every two months.

In November 2009, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran experienced constant itchiness from his tinea versicolor, discomfort from his plantar warts, and intermittent eczema and dry skin on his back, the back of his neck, and his left foot.  However, the examiner opined these conditions affected less than 5 percent of the total or exposed body area.  Additionally, his condition was treated with only topical medications, including triamcinolone acetonide cream, fluocinonide cream, ketoconazole shampoo, selenium sulfide lotion, and terbinafine cream.

Accordingly, the Veteran's skin disability described in the November 2009 VA examiner's report did not even meet the criteria for his currently assigned 10 percent rating.  38 C.F.R. § 4.118, DC 7806.  Therefore, his disability did not meet the criteria associated with a higher 30 percent rating, including affecting more than 20 percent of the total or exposed body area or requiring systemic therapy for more than six weeks during the past year.  Based on the foregoing, a higher rating was not warranted at that time.

After his VA examination, he continued to receive consistent treatment for his skin disability.  However, his disability did not affect more than 20 percent of the exposed or entire body area or require systemic therapy.  Instead, his disability was only noted to primarily affect his hands and feet and was noted to be well controlled by topical medications.

In July 2011, the Veteran was provided with an additional VA examination.  The examiner again reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran was noted to have eczema, dry skin, and rash.  The examiner noted anterior thorax with hypopigmentation of the area of the mid sternum, dry skin of hands and feet, mottled hyper and hypopigmentation of the medial and lateral aspects of the bilateral feet, and calluses of both feet.

Although the examiner did not opine the percentage of the Veteran's total or exposed body area involved, the 2011 examiner described primarily the same affected areas as the 2009 examiner, with the addition of the right foot as well.  However, the 2009 examiner opined nearly the same body areas affected constituted less than 5 percent of the total or exposed body area.  Therefore, the inclusion of only the right foot as an additional body area affected would not constitute more than 20 percent of the total or exposed body area.  Accordingly, this criteria associated with a higher rating was not met.

The 2011 examiner also noted the Veteran treated his current skin disability with only topical creams.  Accordingly, the Veteran's skin condition still did not warrant systemic therapy, and therefore he did not meet the other criteria associated with a higher rating.  Therefore, a rating in excess of 10 percent was not warranted.

Although the Veteran was not provided with an additional examination, he continued to seek regular treatment for his skin disability.  These treatment records reflect the Veteran continued to have dry skin of the hands and feet and blisters on his feet.  He estimated experiencing flares of these conditions approximately every two months, which required medical treatment to drain painful blisters on his feet during flares.  However, no body areas in addition to those described in the 2009 examination were noted.  Additionally, the Veteran's condition was frequently noted to be well controlled with only topical medication.  

Treatment records from as recent as April 2014 detailed the Veteran's skin disability had "intermittent flares" but was "largely well controlled."  The medical professional again noted mottled hyper and hypopigmentation of lateral aspects of bilateral feet, generalized xerosis, and beau's lines present on the left great toe.  The Veteran treated this condition with urea cream daily and clobetasol ointment during flares, both topical medications.

Therefore, although the Veteran experienced ongoing symptoms with his service-connected skin disability, his condition did not meet the criteria associated with a higher, 30 percent, rating.

During his June 2014 hearing, the Veteran described experiencing eczema, but mostly on his feet.  He described that during a flare-up the eczema "takes over" his whole feet and resulted in "golf ball sized" blisters.  He reported that during flare ups his feet were too swollen to wear shoes.  However, the Veteran testified he treated his condition with topical creams and ointments.

Although the Board is sympathetic to the Veteran's description of the painful blisters on his feet, his testimony still described his skin disability affected the same areas, less than 20 percent of the exposed to total body area, and was treated by only topical medication.  Accordingly, the Veteran's competent lay testimony also does not establish he met the criteria associated with a higher rating.

Based on all the foregoing, the evidence does not establish the Veteran experienced a skin disability affecting 20 percent or more of the total or exposed body area or requiring systemic therapy at any point during the period on appeal.  Accordingly, a rating in excess of 10 percent was not warranted.  38 C.F.R. § 4.118, DC 7806.

The Board has also considered that VA regulations note eczema may be rated as disfigurement of the head, face, or neck as applicable.  However, the evidence does not establish, and the Veteran has not described, he experienced any disfigurement of the head, face, or neck or scarring as a result of his service-connected skin disability.  Accordingly, a separate or higher rating under these codes is not warranted.
Pes Planus

The Veteran is also seeking an increased rating for his service-connected bilateral pes planus, or flatfoot.  This disability is currently assigned a 30 percent rating under Diagnostic Code 5276, based on bilateral and severe pes planus with objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a.

A higher and maximum 50 rating is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Id.

In October 2008, the Veteran was provided with a VA examination.  The examiner was not able to review the Veteran's claims file, but demonstrated familiarity with his medical history, and personally interviewed and examined the Veteran.  The examiner noted the Veteran felt his bilateral pes planus with calluses was worse, and he could no longer bend the first metatarsophalangeal (MTP) joint in both feet.  The Veteran described the condition was worse in his right foot.  The examiner noted pain, weakness, fatigability, and lack of endurance while standing on both feet, but no swelling, redness, or stiffness.  The examiner noted the Veteran wore orthotic inserts for his service-connected disability, and used a cane.

Upon examination, the Veteran demonstrated objective evidence of painful motion upon toe rising and tenderness to palpation of plantar fascia.  However, no swelling, weakness, abnormal weight bearing, or pronation were noted in either foot.  The examiner noted calluses on tops of toes and edges consistent with early hammertoe and hallux valgus.  The examiner opined the Veteran had bilateral mild hallux valgus.  Therefore, this examiner's report does not establish the Veteran had pronounced pes planus, the criteria associated with a higher rating, but rather he had only a mild foot condition.

Following this examination, the Veteran continued to receive regular treatment for his pes planus, however his condition was consistently noted as mild.  See e.g. November 2010 x-ray.

In July 2011, the Veteran was provided with an additional VA examination.  The examiner noted the Veteran reported his feet were worse since his previous examination and described a complete loss in flexibility, deformity, and sharp pain.  Upon examination, the examiner noted evidence of flatfoot, weight bearing line over, and pain with manipulation.  However, there were no pronation or alignment issues.  Therefore, although the Veteran's disability was worse, the results of this examiner's report still do not reflect the Veteran experienced symptoms like the criteria associated with a higher rating, including marked pronation, extreme tenderness, or severe spasm.  Accordingly, a higher rating was not warranted.

Following his VA examination, the Veteran continued to receive frequent treatment for his bilateral foot disability.  However, the treating physicians consistently noted no gross deformities were noted and opined the Veteran had flexible pes planus.  See e.g. April 2013 podiatry note.  He was provided with orthopedic inserts and in August 2013 was noted to be "very happy" with the modification they provided.  He was provided with additional inserts in January 2014.  However, these medical records still do not reflect the criteria associated with a higher rating, including pronounced pes planus with marked pronation and extreme tenderness.

During his June 2014 hearing, the Veteran testified that his feet were getting worse, and he wore prosthetic shoes provided by the VA.  The Board notes that recent VA treatment records do reflect the Veteran continued to have problems with his bilateral pes planus, for example as reflected in additional orthotic inserts provided as recently as January 2014.  However, these recent treatment records still do not reflect the Veteran demonstrated pronounced bilateral pes planus, the criteria associated with a higher rating.  Instead, his pes planus was described as "flexible" and without gross deformity.  Therefore, although the Veteran competently described increasing symptomatology, recent medical records do not reflect these increased symptoms met the criteria associated with a higher rating.

Based on all of the foregoing, a rating in excess of 30 percent for bilateral service connection pes planus is not warranted.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's foot disability.  Specifically, the Board notes the Veteran has been found to have hammertoes of some toes on each foot and mild hallux valgus.  However, even assuming these conditions were related to the Veteran's service-connected bilateral pes planus, a compensable rating would not be warranted for either condition.

First, the Veteran was found to have hammertoes of 2 through 5 bilaterally, but was not noted to have hammertoe of the great toe.  Under Diagnostic Code 5282, a compensable rating is only warranted for hammer toe of all toes.  38 C.F.R. § 4.7a.  Because the evidence does not establish the Veteran experienced hammer toe of all toes at any point during the period on appeal, a compensable rating for this condition is not warranted.

Similarly, the Veteran was noted on several occasions to have mild bilateral hallux valgus, including during the October 2008 VA examination.  However, under Diagnostic Code 5280 a compensable rating for hallux valgus is only warranted if the condition is severe and equivalent to amputation of great toe, or was operated on with resection of metatarsal head.  38 C.F.R. § 4.71a.  The medical evidence does not establish the Veteran underwent an operation for hallux valgus or developed severe hallux valgus such as equivalent to amputation of the great toe at any point during the period on appeal.  Accordingly, a compensable rating for this condition is also not warranted.

Extraschedular

In reaching both of the above determinations, the Board has also considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board notes the Veteran does experience additional symptomatology not expressly contemplated by the schedular rating criteria.  Specifically, the Veteran described experiencing painful blisters on his feet which required defilement treatment every two months.  Although it is not clear from the medical record whether these blisters were caused by his service connected skin disability or his service-connected bilateral pes planus, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Accordingly, regardless of which service connection disability, or the combination of both, resulted in the Veteran's painful blisters, extraschedular consideration may be warranted.

However, even if the first step of Thun has been satisfied, extraschedular referral is still not warranted if step two of Thun is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  In this case, the Veteran's painful blisters on his feet do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The medical evidence does not reflect the Veteran has been hospitalized for these blisters, but instead has only received outpatient treatment approximately every two months.  Additionally, although the Veteran described his shoes do not fit comfortably during flares of these painful blisters, this discomfort does not constitute marked interference with employment.  Thus, even assuming his disability picture is exceptional or unusual, referral for extraschedular consideration is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran indicated he did not receive any private treatment or receive any benefits from the Social Security Administration.

The Veteran was also provided with a hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding the current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding treatment records.  All identified outstanding records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for service-connected tinea versicolor (a skin disability) is denied.

A rating in excess of 30 percent for service-connected bilateral pes planus is denied.


REMAND

During his June 2014 hearing, the Veteran and his caretaker both described his service-connected bilateral knee disabilities had increased in severity and now required the Veteran to wear knee braces.  Unfortunately, the most recent VA examination is from 2011, more than three years ago, and it does not appear the Veteran sought any additional medical treatment since that time.  Therefore, the Board does not have medical evidence available for review which reflects the Veteran's worsened bilateral knee disability.  Accordingly, remand for an additional VA examination is required.  
Additionally, the Board notes the July 2011 VA examination indicated bilateral instability of the knees.  Accordingly, consideration of a separate rating for instability in the right knee should be considered upon remand.

Adjudication of the Veteran's appeals for higher ratings for his bilateral knee disabilities may impact his claim for TDIU.  As such, the Board finds the claim for TDIU is not yet ripe for adjudication, and shall also be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to evaluate the nature and severity of his current bilateral knee disabilities, including any right knee instability.  The examiner should be provided with the Veteran's full claims file, including updated medical treatment records, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.  

The examiner is also asked to describe what, if any, occupational impairment is present due to the Veteran's service-connected disabilities, including his bilateral knee disabilities.

2.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


